UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC.,

Plaintiffs,
-against- ‘Case No. 1:18-CV-08783
BARSTOOL SPORTS, INC., ADAM SMITH,

KEVIN CLANCY, ERIC NATHAN and
DAVID PORTNOY,

DECLARATION OF JORDAN WINTER

Defendants.

BARSTOOL SPORTS, INC.,
Counterclaimant,
-against-

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC, |

Cross-Defendants.

DECLARATION OF JORDAN WINTER
Pursuant to 28 U.S.C. § 1746, I, Jordan Winter, hereby declare as follows:
1. I declare under penalty of perjury that the foregoing is true and correct.
2. The document bates stamped RAP023936-RAP023966, attached as Exhibit A to
Plaintiffs’ Memorandum in Support of Motion to File Document Under Seal, is a true and correct
copy of the agreement between Plaintiff Michael David Productions, Inc. and Luminary Media

LLC.
 

 

3. I have personal knowledge as to the authenticity of this document as I was the

person who negotiated the agreement on Michael Rapaport’s behalf.

Dated: February 27, 2020

Jordan Winter
